         United States Court of International Trade
        Before the Honorable M. Miller Baker, Judge

                                          )
Jiangsu Zhongji Lamination Materials      )
Co., (HK) Ltd., Jiangsu Zhongji           )
Lamination Materials Stock Co., Ltd.,     )
Jiangsu Zhongji Lamination Materials      )
Co., Ltd., Jiangsu Huafeng Aluminum       )
Industry Co., Ltd.,                       )
                                          )
                 Plaintiffs,              )
                                          )
                  v.                      ) Ct. No. 21-00138
                                          ) Nonconfidential Version
United States,                            )
                                          )
                 Defendant,               )
                                          )
Aluminum Association Trade                )
Enforcement Working Group and its         )
Individual Members, et al.,               )
                                          )
                 Defendant-Intervenors.   )
                                          )


Memorandum of Points and Authorities in Support of Rule 56.2
 Motion for Judgment Upon the Agency Record of Plaintiffs
Jiangsu Zhongji Lamination Materials Co., (HK) Ltd., Jiangsu
   Zhongji Lamination Materials Co., Ltd., Jiangsu Zhongji
 Lamination Materials Stock Co., Ltd. And Jiangsu Huafeng
                Aluminum Industry Co., Ltd.
                    Jeffrey S. Grimson
                    Sarah M. Wyss
                    Bryan P. Cenko
                    Wenhui “Flora” Ji
                    MOWRY & GRIMSON, PLLC
                    5335 Wisconsin Ave., NW, Suite
                    810
                    Washington, DC 20015
                    202.688.3610 (ph)
                    202.595.8968 (fax)
September 9, 2021   trade@mowrygrimson.com
                                 TABLE OF CONTENTS


TABLE OF CONTENTS ........................................................................... i
TABLE OF AUTHORITIES .................................................................. iii
GLOSSARY OF TERMS ........................................................................ vii
ADMINISTRATIVE DETERMINATION UNDER REVIEW ............ 1
ISSUES PRESENTED ............................................................................. 2
  I.   Whether Commerce’s selection of its surrogate values to value
  Zhongji’s aluminum ash, rolling oil, rolling oil additive and
  international freight was supported by substantial evidence and
  otherwise in accordance with law. .......................................................... 2
  II. Whether Commerce’s denial of Zhongji’s double remedies
  adjustment was supported by substantial evidence and otherwise in
  accordance with law................................................................................. 3
  III. Whether Commerce’s decision not to modify its liquidation
  instructions to capture Zhongji’s re-invoiced sales was unsupported by
  substantial evidence or otherwise not in accordance with law ............. 3
STATEMENT OF FACTS ....................................................................... 4
SUMMARY OF ARGUMENT ............................................................... 13
STANDARD OF REVIEW ..................................................................... 16
ARGUMENT............................................................................................ 17
  I.   Commerce’s Selection of its SVs to Value Zhongji’s Aluminum
  Ash, Rolling Oil, Rolling Oil Additive and International Freight Was
  Unsupported By Substantial Evidence and Otherwise Not in
  Accordance with Law ............................................................................. 18
    A. Commerce Unlawfully Selected an Overly Broad Code that
    Contains No Data Specific to the Aluminum Ash Used by Zhongji . 21
    B. Commerce Unlawfully Ignored Record Evidence and Failed to
    Provide a Reasoned Explanation When Selecting its SV to Value
    Rolling Oil and Rolling Oil Additive .................................................. 27

                                                   i
    C.      International Freight ................................................................. 31
  II. Commerce’s Decision to Not Grant Zhongji a Double Remedies
  Adjustment was Unsupported by Substantial Evidence and Otherwise
  Not in Accordance with Law ................................................................. 40
    A. Zhongji Received Countervailable Subsidies Relating to its
    Purchases of Several Inputs ............................................................... 44
    B. The Record Shows that Average Import Prices Declined During
    the Period of Review ........................................................................... 47
    C. Commerce Can Reasonably Estimate the Extent to Which
    Zhongji’s Dumping Margin Has Increased ........................................ 63
  III. Commerce’s Refusal to Capture Zhongji’s Re-Invoiced Sales in its
  Liquidation Instructions Was Unsupported by Substantial Evidence
  and Otherwise not in Accordance with Law ......................................... 66
CONCLUSION ........................................................................................ 74




                                                  ii
                                  TABLE OF AUTHORITIES

Cases
Association of Am. School Paper Suppliers v. United States, 34 CIT 919,
  716 F. Supp. 2d 1329 (2010) .................................................................. 19
Bowman Transp., Inc. v. Arkansas-Best Freight Sys., Inc., 419 U.S. 281
  (1974) ...................................................................................................... 65
C.J. Tower & Sons v. United States, 21 C.C.P.A. 417, 71 F.2d 438 (1934)
   ................................................................................................................ 70
Changzhou Trina Solar Energy Co. v. United States, __ CIT __, 492 F.
  Supp. 3d 1322 (2021) ............................................................................. 39
Changzhou Trina Solar Energy Co. v. United States, No. 18-00176, 2021
  Ct. Intl. Trade LEXIS 99 (Aug. 10, 2021) ....................................... 38, 39
Chaparral Steel Co. v. United States, 901 F.2d 1097 (Fed. Cir. 1990) .. 70
Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) .......................... 16
CP Kelco U.S. Inc. v. United States, 949 F.3d 1348 (Fed. Cir. 2020) ..... 65
Dorbest Ltd. v. United States, 30 CIT 1671, 462 F. Supp. 2d 1262 (2006)
   ........................................................................................................ passim
Goldlink Indus. Co. v. United States, 30 CIT 616, 431 F. Supp. 2d 1323
  (2006) ...................................................................................................... 19
Huayin Foreign Trade Corp. v. United States, 322 F.3d 1369 (Fed. Cir.
  2003) ....................................................................................................... 16
Jiangsu Jiasheng Photovoltaic Tech. Co., Ltd. v. United States, __, CIT
  __, 28 F. Supp. 3d 1317 (2014) ........................................................ 22, 23
Jiangsu Zhongji Lamination Materials Co. v. United States, __ CIT __,
  96 F. Supp. 3d 1134 (2019) .............................................................. 35, 36
Linyi City Kangfa Foodstuff Drinkable Co. v. United States, No. 15-
  00184, 2016 Ct. Intl. Trade LEXIS 89 (Sept. 21, 2016) ....................... 29
Longkou Haimeng Mach. Co. v. United States, 33 CIT 603, 617 F. Supp.
  2d 1363 (2009) ........................................................................................ 20
Melamine Chems., Inc. v. United States, 732 F.2d 924 (Fed. Cir. 1984)
   .......................................................................................................... 71, 73
Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
  463 U.S. 29 (1983) .................................................................................. 17

                                                          iii
Nippon Steel Corp. v. United States, 458 F.3d 1345 (Fed. Cir. 2006) ... 17,
 31, 58, 66
NMB Singapore Ltd. v. United States, 557 F.3d 1316 (Fed. Cir. 2009) . 17
NTN Bearing Corp. v. United States, 74 F.3d 1204 (Fed. Cir. 1995) .... 70,
 72, 73
Polyethylene Retail Carrier Bag Comm. v. United States, 29 CIT 1418
 (2005) ...................................................................................................... 22
Seah Steel Vina Corp. v. United States, 950 F.3d 833 (Fed. Cir. 2020) . 18
Shinyei Corp. of Am. v. United States, 355 F.3d 1297 (Fed. Cir. 2004) . 71
SKF USA Inc. v. United States, 263 F.3d 1369 (Fed. Cir. 2001) ............ 17
SolarWorld Ams., Inc. v. United States, 962 F.3d 1351 (Fed. Cir. 2020)
  ................................................................................................................ 18
Swiff-Train Co. v. United States, 793 F.3d 1355 (Fed. Cir. 2015) ......... 16
Thai Plastic Bags Indus. Co., Ltd. v. United States, __ CIT __, 949 F.
 Supp. 2d 1298 (2013) ............................................................................. 55
Transactive Corp....................................................................................... 62
Transactive Corp. v. United States, 91 F.3d 232 (D.C. Cir. 1996) .......... 55
U.S. Steel Corp. v. United States, __ CIT __, 953 F. Supp. 2d 1332 (2013)
  ................................................................................................................ 17
U.S. Steel Group v. United States, 25 CIT 1293, 177 F. Supp. 2d 1325
 (2001) ...................................................................................................... 70
Universal Camera Corp. v. NLRB, 340 U.S. 474 (1951) ......................... 17
Weishan Hongda Aquatic Food Co. v. United States, 917 F.3d 1353 (Fed.
 Cir. 2019) .......................................................................................... 19, 33
Zhejiang DunAn Hetian Metal Co. v. United States, 652 F.3d 1333 (Fed.
 Cir. 2011) .......................................................................................... 19, 40
Statutes
19 U.S.C. § 1516a...................................................................................... 16
19 U.S.C. § 1677b................................................................................ 18, 19
19 U.S.C. § 1677f .............................................................................. passim
19 U.S.C. § 1677m .................................................................................... 62
Other Authorities




                                                         iv
Certain Aluminum Foil From the People’s Republic of China: Amended
  Final Results of Antidumping Duty Administrative Review; 2017–
  2019, 86 Fed. Reg. 17,358 (Dep’t of Commerce Apr. 2, 2021) .......... 1, 13
Certain Aluminum Foil From the People's Republic of China: Final
  Results of Antidumping Duty Administrative Review; Final
  Determination of No Shipments; 2017-2019, 86 Fed. Reg. 11,499 (Dep’t
  of Commerce Feb. 25, 2021) ........................................................ 1, 10, 73
Certain Aluminum Foil From the People's Republic of China:
  Preliminary Results of Antidumping Duty Administrative Review,
  Preliminary Determination of No Shipments, and Partial Rescission;
  2017-2019, 85 Fed. Reg. 37,829 (Dep’t of Commerce June 24, 2020) .... 4
Certain Aluminum Foil From the People's Republic of China:
  Preliminary Results of the Countervailing Duty Administrative Review
  and Rescission of Review, in Part; 2017-2018, 85 Fed. Reg. 38,861
  (Dep’t of Commerce June 29, 2020) ...................................................... 46
Certain Corrosion Inhibitors From the People’s Republic of China: Final
   ................................................................................................................ 53
Certain Fabricated Structural Steel From the People’s Republic of
  China: Final Affirmative Determination of Sales at Less Than Fair
  Value, 85 Fed. Reg. 5,376 (Dep’t of Commerce Jan. 30, 2020) ............ 42
Certain Glass Containers From the People’s Republic of China: Final
  Affirmative Countervailing Duty Determination, 85 Fed. Reg. 31,141
  (Dep’t Commerce May 22, 2020) ........................................................... 37
Certain Quartz Surface Products From the People’s Republic of China:
  Final Affirmative Determination of Sales at Less Than Fair Value,
  and Final Affirmative Determination of Critical Circumstances, 84
  Fed. Reg. 23,767 (Dep’t of Commerce May 23, 2019) ........................... 42
Initiation of AD and CVD Administrative Reviews, 84 Fed. Reg. 27,587
  (Dep’t of Commerce June 13, 2019) ........................................................ 4
Universal Camera ............................................................................... 58, 66
Wooden Cabinets and Vanities and Components Thereof from the
  People’s Republic of China: Preliminary Affirmative Determination of
  Sales at Less Than Fair Value, Postponement of Final Determination
  and Extension of Provisional Measures, 84 Fed. Reg. 54,106 (Dep’t of
  Commerce Oct. 9, 2019) ......................................................................... 55

                                                          v
Regulations
19 CFR § 351.102 ...................................................................................... 37




                                                   vi
                   GLOSSARY OF TERMS

Aluminum Dross/Ash………………………………………….Aluminum Ash

Aluminum Association Trade Enforcement
Working Group………………………………………..Aluminum Association

Anhui Maximum Aluminum Industries Company……………...Maximum

Global Trade Atlas………………………………………………………….GTA

Harmonized Tariff Schedule………………………………………………HTS

Issues and Decision Memorandum………………………………..I&D Mem.

Jiangsu Huafeng Aluminum Industry Co., Ltd……………………Huafeng

Jiangsu Zhongji Lamination Materials Co., (HK) Ltd.,
Jiangsu Zhongji Lamination Materials Co., Ltd.,
Jiangsu Zhongji Lamination Materials Stock Co., Ltd.
and Jiangsu Huafeng Aluminum Industry Co., Ltd………………Zhongji

London Metal Exchange…………………………………………………..LME

Preliminary……………………………………………………………….Prelim.

Questionnaire Response……………………………………………………..QR

Xiamen Xiashun Aluminum Foil Co., Ltd………………Xiamen Xiashun




                             vii
     Pursuant to Rule 56.2(c) of the Rules of the U.S. Court of

International Trade, Plaintiffs Jiangsu Zhongji Lamination Materials

Co., (HK) Ltd., Jiangsu Zhongji Lamination Materials Co., Ltd., Jiangsu

Zhongji Lamination Materials Stock Co., Ltd. and Jiangsu Huafeng

Aluminum Industry Co., Ltd. (collectively “Zhongji”), hereby move for

judgment upon the agency record.

    ADMINISTRATIVE DETERMINATION UNDER REVIEW

     Zhongji challenges certain aspects of the Final Results of the first

administrative review of the antidumping duty order (“AD Order”) on

certain aluminum foil from the People’s Republic of China conducted by

the U.S. Department of Commerce (“Commerce”). See Certain

Aluminum Foil From the People’s Republic of China: Final Results of

Antidumping Duty Administrative Review; Final Determination of No

Shipments; 2017-2019, 86 Fed. Reg. 11,499 (Dep’t of Commerce Feb. 25,

2021) (“Final Results”), Appx03639-03641, and accompanying Issues

and Dec. Mem. (“Final I&D Mem.”), Appx02476-02494, as amended in

Certain Aluminum Foil From the People’s Republic of China: Amended

Final Results of Antidumping Duty Administrative Review; 2017–2019,

86 Fed. Reg. 17,358, 17,359 (Dep’t of Commerce Apr. 2, 2021)
(“Amended Final Results”), Appx04450-04452. The review in question

covers entries of certain aluminum foil (“aluminum foil”) during the

November 2, 2017 through March 31, 2019 period of review.

                           ISSUES PRESENTED

    I.   Whether Commerce’s selection of its surrogate values to value
         Zhongji’s aluminum ash, rolling oil, rolling oil additive and
         international freight was supported by substantial evidence and
         otherwise in accordance with law. 1
         Commerce’s selection of its surrogate values (“SVs”) for Zhongji’s

aluminum ash, rolling oil, rolling oil additive and international freight

was unsupported by substantial evidence and otherwise not in

accordance with law because its selected SVs for these inputs did not

represent the best available information on the record where: 1)

Commerce selected an overly broad Harmonized Tariff Schedule

(“HTS”) code that was not specific to the aluminum ash used by Zhongji;

2) Commerce failed to provide a reasoned explanation for selecting data

to value Zhongji’s rolling oil and rolling oil additive that were

inconsistent with record evidence submitted by Zhongji; and 3)

Commerce failed to provide a reasoned explanation for valuing Zhongji’s



1 Zhongji is combining Counts I through IV from its Complaint as one
issue in this brief. See Compl. at 7-8 (Apr. 2, 2021), ECF No. 8.
                                       2
international freight using Maersk data that represent mere price

quotes as opposed to the Descartes, or, in the alternative, Xeneta

datasets submitted by Zhongji.

 II.   Whether Commerce’s denial of Zhongji’s double remedies
       adjustment was supported by substantial evidence and otherwise
       in accordance with law.
       Commerce’ determination to not grant Zhongji a double remedies

adjustment was unsupported by substantial evidence and otherwise not

in accordance with law because Zhongji established that 1) there is a

link between the countervailable subsidies that Zhongji received

through lower priced inputs and its cost of manufacturing (“COM”) and

2) there is a link between Zhongji’s COM and its selling price of

aluminum foil.

III.   Whether Commerce’s decision not to modify its liquidation
       instructions to capture Zhongji’s re-invoiced sales was
       unsupported by substantial evidence or otherwise not in
       accordance with law
       Commerce’s decision not to modify its liquidation instructions to

include the phrase “resold or imported” to capture Zhongji’s sales where

its merchandise was subsequently re-invoiced prior to importation into

the United States was unsupported by substantial evidence and

otherwise not in accordance with law because Commerce’s customs
                                     3
instructions, once issued, will lead to the inaccurate liquidation of

certain entries of Zhongji’s customers at a punitive dumping rate.

                       STATEMENT OF FACTS

     On June 13, 2019, Commerce initiated the first administrative

review of aluminum foil from the People’s Republic of China (“China”)

covering the period of review of November 2, 2017 through March 31,

2019. See Initiation of AD and CVD Administrative Reviews, 84 Fed.

Reg. 27,587, 27,589 (Dep’t of Commerce June 13, 2019), Appx25964,

Appx27589. On August 14, 2019, Commerce selected two mandatory

respondents: (1) Zhongji and (2) Xiamen Xiashun Aluminum Foil Co.,

Ltd. (“Xiamen Xiashun”). See Certain Aluminum Foil From the People’s

Republic of China: Preliminary Results of Antidumping Duty

Administrative Review, Preliminary Determination of No Shipments,

and Partial Rescission; 2017-2019, 85 Fed. Reg. 37,829 (Dep’t of

Commerce June 24, 2020) (“Prelim. Results”), Appx02464-02466, and

accompanying Issues and Dec. Mem. at 3 (“Prelim. I&D Mem.”),

Appx01002. Between September 12, 2019 and March 13, 2020, Zhongji

timely submitted answers to Commerce’s initial and supplemental

questionnaires. See Prelim. I&D Mem. at 3 n.12, Appx01002. Between

                                     4
November 2019 and May 2020, Zhongji submitted surrogate value and

rebuttal surrogate value information for consideration by Commerce.

See generally id. at 4, Appx01003. Zhongji submitted evidence that the

aluminum dross/ash (“aluminum ash”) produced as a by-product in its

aluminum foil production process is most accurately classified under

HTS 7602.00.19. See generally Final I&D Mem. at Cmt. 1, Appx02482-

02483. Further, Zhongji provided significant evidence that the rolling

oil and rolling oil additive it uses in its production of aluminum foil are

most accurately classified under HTS 2710.12.21. See generally id.

Finally, Zhongji submitted information from the Descartes and Xeneta

databases to value international freight. See Prelim. I&D Mem. at 27,

Appx01026; Final I&D Mem. at Cmt. 1, Appx02483.

     On February 18, 2020, Zhongji responded to Commerce’s double

remedies questionnaire. See Final I&D Mem. at Cmt. 4 n.67,

Appx02490. Zhongji set forth that its material inputs, i.e., foil stock,

aluminum strip and aluminum ingot, are subsidized according to

Commerce’s countervailing duty (“CVD”) determination, and that those

subsidies lower Zhongji’s COM. See generally id. at Cmt. 4, Appx02489-

02490. Zhongji then explained that the price of all of its aluminum


                                     5
materials – inputs purchased and foil sold – is directly related to the

London Metal Exchange (“LME”) ingot price. Id. In other words, the

aluminum price is undoubtedly affected by the alleged subsides on the

metal input cost. Zhongji then demonstrated that its aluminum foil

prices declined during the period of review, thereby establishing a

subsidy-to-cost link. See generally id.

     On April 2, 2020, Zhongji submitted pre-preliminary comments

requesting that Commerce modify its liquidation instructions to ensure

that imports of subject merchandise exported by Zhongji are assessed at

the proper dumping margins when calculated on a customer-specific

basis where those customers re-sold the goods to another customer prior

to importation. See generally Final I&D Mem. at Cmt. 3, Appx02488-

02489. Zhongji explained that some of its customers re-invoiced sales

prior to importation into the United States and, therefore, the importer

of record may differ from the customer listed in Zhongji’s sales

database, from which Commerce constructs the importer-specific

assessment rate instructions. See id. Zhongji noted that Customs and

Border Protection (“CBP”) may possibly liquidate such importations at

the China-wide rate. See id. To avoid the inappropriate application of


                                    6
the China-wide rate, Zhongji requested that Commerce insert the words

“resold or imported” before the list of U.S. customers provided to CBP in

its liquidation instructions. See id.

     On June 24, 2020, Commerce published the Preliminary Results,

calculating a dumping margin of zero percent for Zhongji. See Prelim.

Results, 85 Fed. Reg. at 37,830, Appx02465. In the Preliminary

Results, Commerce selected Bulgaria as its surrogate country for

purposes of calculating normal value and made various surrogate value

selections pursuant to that decision, including aluminum ash, rolling oil

and rolling oil additive and international freight. See Prelim. I&D

Mem. at 13, 27, Appx01012, Appx1026; see also Mem. from Michael J.

Heaney and Chelsey Simonovich to the File re: SVs for the Preliminary

Determination at 4,8 (June 18, 2020) (Public Document) (“SV Mem.”),

Appx01241, Appx01245. In addition, although stating that it was

relying on the Descartes data to value international freight in its

preliminary decision memorandum, Commerce instead selected an

inferior surrogate value source, Maersk, to value Zhongji’s international

freight. Compare Prelim. I&D Mem. at 27, Appx1026 with SV Mem. at

8, Appx01245 (setting forth that Commerce valued international freight


                                        7
using Maersk data and marine insurance using P.A.F. data).

Commerce noted that Zhongji and Xiamen Xiashun submitted

responses to its double remedies questionnaires but made no

determination on this issue. See Prelim. I&D Mem. at 3, Appx01002.

     On August 3, 2020, Zhongji submitted a case brief for Commerce’s

consideration. See Final I&D Mem. at 2 n.3, Appx02481. Zhongji

argued that Commerce failed to use the best available information

when selecting its SVs for aluminum ash, rolling oil, rolling oil additive

and international freight. See id. at Cmt. 1, Appx02483. Further,

Zhongji maintained that Commerce should adopt Zhongji’s pre-

preliminary comments and modify the liquidation instructions to

account for entries that are resold by Zhongji’s U.S. customers prior to

importation. See id. at Cmt. 3, Appx02488. Finally, Zhongji argued

that Commerce failed to consider Zhongji’s double remedies

questionnaire response and, therefore, Commerce was obligated to

provide interested parties with an opportunity to brief this issue in

advance of the Final Results. See id. at Cmt. 4, Appx02489-02490. On

August 17, 2020, Zhongji submitted a rebuttal brief in response to

certain arguments made by the Aluminum Association Trade


                                    8
Enforcement Working Group (“Aluminum Association”). See id. at 2

n.4, Appx02481.

     Following this initial phase of briefing, Commerce released a post-

preliminary decision memorandum concerning the issue of double

remedies. See Mem. from Dana S. Mermelstein to James Maeder re:

Decision Memorandum for the Post-Preliminary Results of the

Antidumping Duty Administrative Review of Certain Aluminum Foil

from the People’s Republic of China; 2017-2019 at 2 (Sept. 2, 2020)

(Public Document), Appx02467-02470. Commerce determined that the

record failed to substantiate both a subsidies-to-cost link and a cost-to-

price link for Zhongji. See id. Commerce then provided that interested

parties may submit additional case and rebuttal briefs limited to the

issue of double remedies. See id., Appx02469.

     On September 2, 2020, Zhongji submitted an additional case brief

on the issue of double remedies, arguing that it met all three statutory

criteria for Commerce to make a double remedies adjustment. See Final

I&D Mem. at 2 n.6, Appx02481, see also id. Cmt. 4, Appx02489-02490.

Zhongji also contended that Commerce failed to support its preliminary

determination with the type of detail typical of its consideration of this


                                     9
issue in other cases and, to the extent that it provided new explanations

in the Final Results, Zhongji would be denied an opportunity to

meaningfully comment on those new conclusions.

     On February 25, 2021 Commerce published the Final Results,

calculating an dumping margin of 23.62 percent for Zhongji. See Final

Results, 86 Fed. Reg. at 11,500, Appx03640. Concerning Commerce’s

selection of SVs in the Final Results, Commerce continued to measure

Zhongji’s aluminum ash by-product using an overly broad four-digit

HTS code – HTS 2620. See Final I&D Mem. at Cmt. 1, Appx02485-

02486. Commerce failed to address Zhongji’s argument that HTS 2620

did not represent the best available information because HTS 2620

covers waste that contains other metals besides aluminum. See id.

Commerce summarily dismissed the data under HTS 7602.00.19, which

it acknowledged is specific to aluminum waste, concluding that at the

four digit-level HTS 7602 broadly covers scrap, cuttings, and other by-

products that are not specific to aluminum ash. See id., Appx02486.

     Regarding Commerce’s selection of SVs for Zhongji’s rolling oil

and rolling oil additive, Commerce continued to reject the specific eight-

digit code submitted by Zhongji. See id. at Cmt. 1, Appx02487. Instead


                                    10
of addressing the evidence submitted by Zhongji that HTS 2710.12.21

represents the best available information to value Zhongji’s rolling oil

and rolling oil additive, including its submission of a specification sheet

noting the particular properties of inputs purchased by Zhongji,

Commerce merely concluded that “Zhongji’s description of these inputs

available on the record is not sufficiently detailed to support selection of

the eight-digit HTS categories for these inputs in this case.” Id.

     Commerce also confirmed that it intended to rely on the Maersk

data, which include estimated rather than actual shipping charges, as

its SV for international freight. See id. Commerce provided no

explanation for its rejection of the Descartes data submitted by Zhongji

despite initially appearing to indicate that it had relied on this data to

value international freight in the Preliminary Results. See id.; see also

Prelim. I&D Mem. at 27, Appx01026. Commerce also rejected the

Xeneta data submitted by Zhongji, finding that the Xeneta data are not

a public source when Zhongji merely treated the publicly available

subscription-based data as proprietary to protect the intellectual

property rights of Xeneta. See Final I&D Mem. at Cmt. 1, Appx02487.

Further, instead of engaging with the record, Commerce relied upon


                                    11
arguments presented by the Aluminum Association for its finding that

the Xeneta data can reflect shipping data from China. See id.

     In the Final Results, without seeking further clarification form

Zhongji, Commerce found that the evidence submitted by Zhongji in its

double remedies questionnaire response was insufficient to establish a

subsidy-to-cost link or a cost-to-price link. Id. at Cmt. 4, Appx02490.

Accordingly, Commerce did not make a double remedies adjustment to

Zhongji’s purchases of primary aluminum, aluminum plate and

electricity. See id. at Cmt. 4, Appx02490-02492.

     After failing to address this issue in the Preliminary Results, see

Prelim I&D Mem., Appx01000-01027, Commerce rejected Zhongji’s

request to modify its liquidation instructions. See Final I&D Mem. at

Cmt. 3, Appx02489. Commerce determined that Zhongji’s request to

include the language “resold or imported” in its liquidation instructions

is unnecessary where its practice is to issue liquidation instructions

based on the entered value calculated for a respondent in its margin

program rather than by U.S. customer. See id.

     On March 29, 2021, Commerce released the Amended Final

Results, but Zhongji’s dumping margin remained the same. See


                                    12
Amended Final Results, 86 Fed. Reg. at 17,359, Appx04450-04452

(amended results were released on March 29 and published in the

federal register on April 2).

                     SUMMARY OF ARGUMENT

     Commerce’s selection of its SVs for Zhongji’s aluminum ash,

rolling oil, rolling oil additive and international freight was

unsupported by substantial evidence and otherwise not in accordance

with law because they do not represent the best available information

on the record. Concerning aluminum ash, Commerce unlawfully

selected Global Trade Atlas (“GTA”) data for an overly broad HTS code,

HTS 2620, which was unrepresentative of Zhongji’s aluminum ash

because it contained no data specific to aluminum and instead

represented slag, ash and residues for other metals. By contrast, the

HTS GTA data from Bulgaria covering HTS 7602.00.19 submitted by

Zhongji were specific to its aluminum ash. When selecting its SVs for

Zhongji’s rolling oil and rolling oil additive, Commerce, without

explanation, unlawfully ignored a specification sheet provided by

Zhongji which demonstrated the best available information to value

these inputs fell under HTS 2710.12.21. Finally, Commerce failed to


                                     13
provide a reasonable explanation for rejecting the Descartes data

submitted by Zhongji, in favor of Maersk data, to value Zhongji’s

international freight. In the alternative, the Xeneta data are superior

to the Maersk data which represent mere price quotes rather than

actual freight charges.

     Commerce’ determination not to grant Zhongji a double remedies

adjustment was unsupported by substantial evidence and otherwise not

in accordance with law because Zhongji established that 1) there was a

subsidies-to-cost link between the alleged countervailable subsidies that

Zhongji received through lower priced inputs and its COM and 2) there

cost-to-price link between Zhongji’s COM and its selling price of

aluminum foil. Zhongji noted that Commerce had preliminarily found

in the companion CVD review of aluminum foil from China that the

primary aluminum, aluminum plate and electricity used by Zhongji in

its production of subject merchandise were subject to countervailable

subsidies. Zhongji demonstrated a subsidies-to-cost link in which the

costs of its costs of primary aluminum/aluminum plate made up a

significant portion of its COM and Commerce had previously found in

another investigation in China that purchases of electricity impacted


                                   14
the COM. Zhongji then established a cost-to-price link in which the

decline in the domestic purchase prices of primary aluminum,

aluminum plate, electricity directly correlated with a lower selling price

of subject merchandise. Third, Zhongji showed that Commerce could

reasonably estimate the extent to which Zhongji’s dumping margin

increased as the result of its receipt of subsidies related to its purchases

of primary aluminum, aluminum plate and electricity.

     Commerce’s decision not to modify its liquidation instructions to

include the phrase “resold or imported” to capture Zhongji’s sales where

its merchandise was subsequently re-invoiced prior to being imported

into the United States was unsupported by substantial evidence and

otherwise not in accordance with law. Commerce ignored Zhongji’s

argument regarding the risk of the inappropriate application of the

China-wide rate to importers not appearing in Commerce’s assessment

rate instructions where Zhongji’s customers re-invoiced merchandise

prior to importation. Commerce’s customs instructions, once issued,

will lead to the inaccurate liquidation of certain entries of Zhongji’s

customers engaged in this re-selling sales pattern at a punitive

dumping rate, which is contrary to Commerce’s obligation to enforce the


                                    15
antidumping law as remedial measure and avoid over-collection of

punitive duties.


                       STANDARD OF REVIEW

     “The Court shall hold unlawful any determination, finding or

conclusion found . . . to be unsupported by substantial evidence on the

record, or otherwise not in accordance with law.” 19 U.S.C. §

1516a(b)(1)(B)(i). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Huayin Foreign Trade Corp. v. United States, 322 F.3d 1369, 1374 (Fed.

Cir. 2003) (internal citation omitted). Substantial evidence requires

“more than a mere scintilla,” see, e.g., Swiff-Train Co. v. United States,

793 F.3d 1355, 1359 (Fed. Cir. 2015) (internal citation omitted), and is

“such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Huayin, 322 F.3d at 1374 (quoting Consol.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

     Moreover, substantial evidence supporting an agency

determination must be based on the whole record, and the Court shall

take into account not only the information that supports the agency’s

decision but also whatever in the record “fairly detracts from its

                                    16
weight.” Nippon Steel Corp. v. United States, 458 F.3d 1345, 1351 (Fed.

Cir. 2006) (quoting Universal Camera Corp. v. NLRB, 340 U.S. 474,

477-78 (1951)). Disregarding record information with no explanation

defies this requirement. Although Commerce does not have to provide

perfect explanations, “the path of Commerce’s decision must be

reasonably discernable.” NMB Singapore Ltd. v. United States, 557

F.3d 1316, 1319 (Fed. Cir. 2009).

     Further, “{t}o be in accordance with law, a decision must not be

arbitrary and capricious . . . and must be supported by substantial

evidence and reasoned explanations.” U.S. Steel Corp. v. United States,

__ CIT __, __, 953 F. Supp. 2d 1332, 1336 (2013) (citing Motor Vehicle

Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,

41-43 (1983)). “{I}t is well-established that ‘an agency action is

arbitrary when the agency offers insufficient reasons for treating

similar situations differently.’” See SKF USA Inc. v. United States, 263

F.3d 1369, 1382 (Fed. Cir. 2001).



                              ARGUMENT




                                    17
 I.   Commerce’s Selection of its SVs to Value Zhongji’s Aluminum Ash,
      Rolling Oil, Rolling Oil Additive and International Freight Was
      Unsupported By Substantial Evidence and Otherwise Not in
      Accordance with Law

      In selecting SVs, Commerce must value factors of production

using the “best available information regarding the values of such

factors in a market economy country or countries considered to be

appropriate.” 19 U.S.C. § 1677b(c)(1); see also Seah Steel Vina Corp. v.

United States, 950 F.3d 833, 842 (Fed. Cir. 2020) (quoting Dorbest Ltd.

v. United States, 30 CIT 1671, 1675, 462 F. Supp. 2d 1262, 1268 (2006)

(“The term ‘best available’ is one of comparison.”). Commerce’s

“scrutiny of surrogate values is important because they are proxies --

they are not actual costs but estimates based on the best available

information.” Dorbest, 30 CIT at 1677, 462 F. Supp. 2d at 1269-70

(offered, like all Court of International Trade cases herein, as analogous

and persuasive authority). As a result, a “surrogate value must be as

representative of the situation in the {non-market economy} country as

is feasible.” SolarWorld Ams., Inc. v. United States, 962 F.3d 1351,

1356 (Fed. Cir. 2020) (quoting Seah Steel, 950 F.3d at 845). Commerce’s

selection of the best available information, therefore, “establishes the

antidumping margins as accurately as possible.” Zhejiang DunAn
                                    18
Hetian Metal Co. v. United States, 652 F.3d 1333, 1341 (Fed. Cir. 2011)

(internal quotations omitted). “Commerce’s analysis when selecting the

‘best available information’ on the record inherently involves a

comparison of the competing data sources to identify what available

information is ‘best’ to value factors of production.” Weishan Hongda

Aquatic Food Co. v. United States, 917 F.3d 1353, 1367 (Fed. Cir. 2019)

(citing 19 U.S.C. § 1677b(c)(1)); see also Association of Am. School Paper

Suppliers v. United States, 34 CIT 919, 924, 716 F. Supp. 2d 1329, 1334

(2010) (Commerce must “examin{e} and compar{e} the advantages and

disadvantages of using certain data as opposed to other data” (citation

omitted)).

     In reviewing Commerce’s selection of its SVs, the “court’s duty is

not to evaluate whether the information Commerce used was the best

available, but rather whether a reasonable mind could conclude that

Commerce chose the best available information.” Zhejiang, 652 F.3d at

1341 (quoting Goldlink Indus. Co. v. United States, 30 CIT 616, 619,

431 F. Supp. 2d 1323, 1327 (2006)). Affirming Commerce’s

determination of the best available information as reasonable, however,

“requires a reasoned explanation from Commerce that is supported by


                                   19
the administrative record.” Dorbest, 30 CIT at 1677; 462 F. Supp. 2d at

1269-70 (emphasis added); see also Longkou Haimeng Mach. Co. v.

United States, 33 CIT 603, 609, 617 F. Supp. 2d 1363, 1369 (2009) (“For

the Court to conclude that a reasonable mind would support

Commerce’s selection of surrogate data as the best available

information, Commerce must justify its selection with a reasoned

explanation.”) If Commerce selects an SV source that is unsupported by

the record, i.e., “a data set that is demonstrably unrepresentative or

distortional, a reasonable mind may rightly question how such a

selection could be the ‘best.’” Dorbest, 30 CIT at 1677, 462 F. Supp. at

1269. In short, to be supported by substantial evidence Commerce’s

selection of its SV sources must be representative of a respondent’s

inputs as reflected by the record.

     Here, Commerce’s selection of its SVs to value Zhongji’s aluminum

ash, rolling oil, rolling oil additive and international freight was

unsupported by substantial evidence and otherwise not in accordance

with law because they do not represent the best available information

on the record to value Zhongji’s inputs.




                                     20
        A. Commerce Unlawfully Selected an Overly Broad Code that
           Contains No Data Specific to the Aluminum Ash Used by
           Zhongji

     In the Final Results, Commerce relied on Bulgarian data from the

Global Trade Atlas (“GTA”) for HTS 2620 to value Zhongji’s aluminum

ash by-product. See Mem. from Michael J. Heaney & Chelsey

Simonovich to the File re: Zhongji Analysis Mem. for the Final Results

at Attach. I (Public Version) (Feb. 19, 2021) (“Final Analysis Mem.”),

Appx02505; see also SV Mem. at Attach. I, Appx01248. By contrast,

Zhongji submitted data on the record under HTS 7602.00.19 to value its

aluminum ash. See Letter on Behalf of Zhongji to Dep’t of Commerce at

Exs. SV-1 to SV-2 (Nov. 1, 2019) (Public Document) (“Zhongji SV

Cmts.”), Appx28867-28875, Appx28983. Commerce’s determination to

value Zhongji’s aluminum ash by-product under HTS 2620, instead of

the more specific HTS 7602.00.19, was unsupported by substantial

evidence and otherwise not in accordance with law because these data

do not represent the best available information on the record to value

Zhongji’s aluminum ash for the reasons set forth below.

     Commerce regularly rejects overly broad datasets when selecting

its SV source. See Polyethylene Retail Carrier Bag Comm. v. United


                                   21
States, 29 CIT 1418, 1444 (2005) (noting that “in previous cases,

Commerce recognized that import statistics based on a basket tariff

category are inappropriate if a more representative alternate surrogate

is available”). For instance, in Jiangsu Jiasheng Photovoltaic Tech. Co.,

Ltd. v. United States, __, CIT __, 28 F. Supp. 3d 1317 (2014), the Court

upheld Commerce’s decision to value Trina Solar’s aluminum frames in

its antidumping duty investigation using an eleven digit HTS-code

instead of a six-digit HTS code, HTS 7616.99, in part, because “7616.99

is a catch-all category that covers many diverse aluminum products . . .

whose value is not reasonably comparable to that of respondent’s

aluminum solar panel frames” Id. at __, 28 F. Supp. 3d at 1338.

     Commerce’s reliance on HTS 2620 was unrepresentative of the

aluminum ash generated and reintroduced to the melt by Zhongji.

Commerce wrongly stated that HTS 2620 “best matched the

respondents’ description of the input” because it covered “Aluminum

Ash & Aluminum Dross.” SV Mem. at 4, Appx01241. This is not,

however, the description for that HTS heading in the European Union

tariff schedule, which instead sets forth that HTS 2620 covers: “Slag,

ash and residues (other than from the manufacture of iron or steel),


                                   22
containing metals, arsenic or their compounds.” Zhongji SV Cmts. at

Ex. SV-3, Appx28992-28994. On its face, HTS 2620 covers a broad

variety of metals beyond aluminum as Commerce incorrectly

represented in its initial SV memorandum. See id. For instance, HTS

2620 includes: “Slag, ash and residues” “Containing mainly zinc:,”

“Containing mainly lead:,” “Containing mainly copper,” “Containing

arsenic, mercury, thallium or their mixtures, of a kind used for the

extraction of arsenic or those metals or for the manufacture of their

chemical compounds” and “other.” Id. Unlike in Jiangsu Jiasheng,

where the Court held that Commerce correctly rejected a basket

category because it broadly covered merchandise that was not reflective

of the input used by the respondent, here, Commerce selected a broad

four-digit HTS code that was not specific to the aluminum ash

generated by Zhonji. HTS 2620 cannot represent the best available

information to value Zhongji’s aluminum ash given that these data are

unrepresentative of Zhongji’s input where the overly-expansive four-

digit HTS code includes waste containing a majority of metal other than

aluminum.

     Not only does HTS 2620 include overly expansive data, i.e., metals


                                   23
other than aluminum, these data are further flawed because they do not

even include any information specifically related to aluminum. Under

HTS 2620, only HTS 2620.40.00 references aluminum – covering: “Slag,

ash and residues (other than from the manufacture of iron or steel),

containing metals, arsenic or their compounds: Containing mainly

aluminium.” Id. A review of the available data for HTS 2620, however,

shows that there were no imports of HTS 2620.40.00 into Bulgaria

during the period of review. See Letter on Behalf of Zhongji to Dep’t of

Commerce re: Surrogate Value Rebuttal Cmts. at Ex. SVR-5 (Nov. 12,

2019) (Public Version) (Zhongji Rebuttal Cmts), Appx12819-12821; see

also Final I&D Mem. at Cmt. 1, Appx02486 (setting forth that “HTS

2620.40 contains no data from Bulgaria for the POR”). Commerce,

nonetheless, concluded that “metallurgical content is not the sole factor

in determining the value of a by-product.” Final I&D Mem. at Cmt. 1,

Appx02486. This statement stands in stark contrast to Commerce’s

actual calculation of its SV for aluminum ash where it “isolate{ed} the

percentage of ash that consisted of aluminum input” and then “cap{ed}

the valuation of the aluminum that Zhongji recovers in the dross/ash

aluminum recovery process.” Id. Commerce cannot in one instance


                                   24
claim that metallurgical content does not matter but then later rely on

that very content of aluminum to cap the amount of aluminum output

realized by Zhongji. By failing to contain any data specific to

aluminum, the specific input generated by Zhongji in its production

process, Commerce’s selection of its SV represents an “unrepresented or

distortional” calculation that no reasonable mind could conclude

constitutes the best available information on the record. Dorbest, 30 CIT

at 1677, 462 F. Supp. at 1269-70.

     By contrast, Zhongji submitted GTA data from Bulgaria covering

HTS 7602.00.19 that is specific to the aluminum waste produced by

Zhongji. See Zhongji SV Cmts. at Ex. SV-1 to SV-2, SV-3, Appx

Appx28867-28875, Appx28983, Appx29116-29118 (setting forth that

HTS 7602.00.19 covers “Aluminum waste and scrap: - Waste: other

(including factory rejects”)). Commerce nonsensically determined that

HTS 7602.00.19 is not the most specific category to value Zhongji’s

aluminum ash because “the broader HTS category 7602 under which it

falls describes scrap, cuttings, and other such by-products, not ash.”

Final I&D Mem. at Cmt. 1, Appx02486. This is a blatant misstatement

of the HTS schedule as 7602.00.90 includes scrap. See id. Further,


                                    25
HTS code 7602.00.11 includes other types of aluminum waste such as

“shavings, chips, milling, sawdust and filings.” Id. By selecting more

detailed eight-digit HTS code– here, 7602.00.19 – Zhongji narrowed its

proposed SV to exclude the type of materials that Commerce

determined were not representative of its input. Instead, 7602.00.19 is

narrowly defined to include the type of aluminum ash generated by

Zhongji.

     Once Commerce properly compares the advantages and

disadvantages of the Bulgaria GTA data under HTS 7602.00.19 to the

data under HTS 2620, the only reasonable conclusion supported by the

administrative record is that the former data are most representative of

Zhongji’s aluminum ash. HTS 7602.00.19 is specific to the type of

aluminum waste generated in Zhongji’s production process whereas

HTS 2620 lacks any data for aluminum. Commerce’s selection of HTS

2620 to value Zhongji’s aluminum ash, therefore, was unsupported by

substantial evidence and otherwise not in accordance with law because

these data do not represent the best available information to value

Zhongji’s aluminum ash.




                                   26
        B. Commerce Unlawfully Ignored Record Evidence and Failed
           to Provide a Reasoned Explanation When Selecting its SV to
           Value Rolling Oil and Rolling Oil Additive

     In the Final Results, Commerce valued Zhongji’s rolling oil using

Bulgarian GTA data under HTS 3404.99 and rolling oil additive under

3811.90. See Final Analysis Mem. at Attach I (Public Version),

Appx02505. Zhongji submitted Bulgarian GTA data under HTS

2710.12.21 to value its rolling oil and rolling oil additive. See Zhongji

SV Cmts. at Ex. SV-1 to SV-2 (Public Version), Appx Appx28867-

Appx28875, Appx28882-28884. Commerce’s determinations to value

Zhongji’s rolling oil under HTS 3404.99 and Zhongji’s rolling oil additive

under HTS 3811.90 were unsupported by substantial evidence and

otherwise not in accordance with law because HTS 2710.12.21

represents the best available information to Zhongji’s rolling oil and

rolling oil additive for the reasons set forth below.

     In valuing Zhongji’s rolling oil and rolling oil additive, Commerce

ignored record evidence and selected data from an HTS code that does

not include the input consumed by Zhongji. Commerce chose to value

Zhongji’s rolling oil and rolling oil additive under Chapter 34, which

covers “SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING


                                     27
PREPARATIONS, LUBRICATING PREPARATIONS, ARTIFICIAL

WAXES, PREPARED WAXES, POLISHING OR SCOURING

PREPARATIONS, CANDLES AND SIMILAR ARTICLES,

MODELLING PASTES, ‘DENTAL WAXES’ AND DENTAL

PREPARATIONS WITH A BASIS OF PLASTER” and Chapter 38,

which covers “MISCELLANEOUS CHEMICAL PRODUCTS.” See

Zhongji SV Cmts. at Ex. SV-3, Appx29053-Appx29064; Zhongji Rebuttal

Cmts. at Ex. SVR-1 (Public Version), Appx12791-12794.

     By contrast, Chapter 27 covers “MINERAL FUELS, MINERAL

OILS AND PRODUCTS OF THEIR DISTILLATION; BITUMINOUS

SUBSTANCES; MINERAL WAXES.” Zhongji SV Cmts. at Ex. SV-3,

Appx28995-29004. The specific HTS code submitted by Zhongji, HTS

2710.12.21, covers:

     Petroleum oils and oils obtained from bituminous minerals
     (other than crude) and preparations not elsewhere specified
     or included, containing by weight 70 % or more of petroleum
     oils or of oils obtained from bituminous minerals, these oils
     being the basic constituents of the preparations, other than
     those containing biodiesel and other than waste oils: Light
     oils and preparations: For other purposes: Special spirits:
     White spirit.

Zhongji SV Cmts. at Ex. SV-3, Appx28999-29000. Additionally, the

notes accompanying the European Union’s tariff schedule provides

                                  28
additional context for the HTS code that Zhongji submitted as the most

representative of its input. Specifically, the notes clarify that:

      2. For the purposes of heading 2710:

      (a) ‘special spirits’ (subheadings 2710 12 21 and 2710 12 25)
          mean light oils as defined in subheading note 4 to this
          chapter, not containing any anti-knock preparations, and
          with a difference of not more than 60 °C between the
          temperatures at which 5 % and 90 % by volume
          (including losses) distil;
      (b) ‘white spirit’ (subheading 2710 12 21) means special
          spirits as defined in paragraph (a) above with a flash-
          point higher than 21 °C by the EN ISO 13736 method

Id., Appx28995-28996.

      HTS 2710.12.21 is more specific to Zhongji’s rolling oil and rolling

oil additive because Zhongji sources rolling oil and rolling oil additive

that is made from petroleum and has a flash point that meets the

specification in the European Union tariff schedule notes covering white

spirits. While “the law does not require Commerce to build the record

on the plaintiffs’ behalf,” Linyi City Kangfa Foodstuff Drinkable Co. v.

United States, No. 15-00184, 2016 Ct. Intl. Trade LEXIS 89, at *11

(Sept. 21, 2016), here Zhongji built a sufficient record by providing a

specification sheet for its rolling oil and rolling oil additive in its

Surrogate Value Rebuttal Comments. See Zhongji Rebuttal Cmts. at


                                      29
                                              NONCONFIDENTIAL DOCUMENT
                                       CONFIDENTIAL INFORMATION REMOVED



Ex. SVR-2 (Business Proprietary Document), Appx12804-12814. That

exhibit shows that [



       ]. Id. The best available information to value Zhongji’s rolling

oil and rolling oil additive, thus, is HTS 2710.12.21 because it covers

[                                              ] like Zhongji’s inputs.

Commerce’s classification of Zhongji’s Chapter 34 or Chapter 38 cannot

be used in valuing Zhongji’s rolling oil and rolling oil additive which fall

squarely within Chapter 27 and HTS 2710.12.21 specifically.

     Commerce failed to address this record evidence in any fashion

and instead merely found “unpersuasive Zhongji’s argument that the

eight-digit HTS classifications that it has offered to value refining oils

and additives . . . are more specific to Zhongji’s inputs used in its

production process than the four- or six-digit HTS classifications that

Commerce selected in the Preliminary Results.” Final I&D Mem. at

Cmt. 1, Appx02487; see also SV Mem. at 3, Appx01241 (valuing

Zhongji’s rolling oil under HTS 3403.99). In failing to consider the

specification sheet submitted by Zhongji, Commerce failed to take into

account information that “fairly detracts from {the} weight” of its


                                     30
conclusion. Nippon, 458 F.3d at 1351. Further, this Court cannot

affirm Commerce’s determination of the best available information as

reasonable where it has failed to provide a “reasoned explanation.”

Dorbest, 30 CIT at 1677; 462 F. Supp. 2d at 1269. At a minimum, this

Court must remand Commerce’s selection of its SVs for rolling oil and

rolling additive such that it can examine the specification sheet

submitted by Zhongji and provide a reasoned explanation for why this

specification sheet does not establish that Zhongji’s inputs fall squarely

under HTS 2710.12.21.

     In sum, Commerce’s selection of SVs for Zhongji’s rolling oil and

rolling oil additive were unsupported by substantial evidence and

otherwise not in accordance with law because these data are

inconsistent with the record and do not represent the best available

information to value Zhongji’s inputs.

        C. International Freight

     Commerce’s selection of its international freight SV has been

fraught with errors throughout this entire proceeding. In the

Preliminary Results, Commerce stated that it “valued international

freight using price rates from Descartes.com.” Prelim. I&D Mem. at 27,


                                    31
Appx01026 (citing Zhongji SV Cmts. at SV-7, Appx29356-29364). In the

Surrogate Value Memorandum, however, Commerce stated that “we

relied on an average of monthly rate data from Maersk and P.A.F.” SV

Mem. at Attach. I, Appx01245, Appx01248 (showing that Commerce did

in fact rely on the Maersk data in calculating normal value). In the

Final Results, Commerce clarified that it valued Zhongji’s international

freight using Maersk data. See Final I&D Mem. at Cmt. 1, Appx02487;

Final Analysis Mem. at Attach I (Public Version), Appx02506.

Commerce’s selection of the Maersk data to value Zhongji’s

international freight was unsupported by substantial evidence and

otherwise not in accordance with law because these data do not

represent the best available information on the record.

              i. Commerce Failed to Provide a Reasonable Explanation
                 for Rejecting the Descartes Data Which Represent the
                 Best Available Information to Value Zhongji’s
                 International Freight

     Commerce’s selection of the Maersk data was unsupported by

substantial evidence and otherwise not in accordance with law because

it failed to provide any explanation for rejecting the Descartes data

submitted by Zhongji, which represent the best available information to

value Zhongji’s international freight as compared to the Maersk data.

                                   32
See Zhongji SV Cmts. at SV-7, Appx29356-29364 (submitting data from

Descartes.com to value Zhongji’s international freight).

     As noted, above, in the Preliminary Results, Commerce incorrectly

stated that it had selected the Descartes data as its SV for international

freight. See Prelim. I&D Mem. at 27, Appx01026 (citing Zhongji SV

Cmts. at SV-7, Appx29356-29364). Despite Zhongji noting this

discrepancy in its case brief and advocating for Commerce to select the

Descartes data as its SV to value international freight, see Letter on

Behalf of Zhongji to Dep’t of Commerce re: Case Brief at 18-19 (Aug. 3,

2020) (Public Version) (“Zhongji Case Br.”), Appx25797-25798,

Commerce proceeded to disregard these arguments without explanation

and instead selected the Maersk data. See Final I&D Mem. at Cmt. 1,

Appx02487 (discussing only the Maersk data as the best available

information on the record as compared to Xeneta data that was also

submitted by Zhongji). At a minimum, Commerce’s determination to

rely on the Maersk data was unsupported by substantial evidence

because it failed to “compar{e} . . . the competing data sources to

identify what available information is ‘best’ to value factors of

production.” Weishan, 917 F.3d at 1367. Similarly, Commerce did not


                                    33
                                            NONCONFIDENTIAL DOCUMENT
                                     CONFIDENTIAL INFORMATION REMOVED



provide a “reasoned explanation” for selecting the Maersk data over the

Xeneta data. Dorbest, 30 CIT at 1677; 462 F. Supp. 2d at 1269.

     Further, even if Commerce had conducted such an analysis, its

determination would nonetheless be unsupported by substantial

evidence and not in accordance with law because the Descartes data

present the best available information on the record to value Zhongji’s

international freight. The Maersk data were irredeemably flawed

because the rates are only estimates rather than real costs, did not

necessarily identify, or include all relevant charges and were

consistently [             ] than data showing actual consummated

transactions presented in the Xeneta database. See Zhongji Rebuttal

Cmts. at SVR-8 (Business Proprietary Document), Appx12827-12846.

In a complete abrogation of its duty to consider all SV data on the

record, Commerce made no mention of these numerous and

fundamental flaws in the Maersk data. See Final I&D Mem. at Cmt. 1,

Appx02487. Commerce’s refusal to acknowledge the shortcomings of

the Maersk data is even more egregious considering that the Court

upheld Commerce’s selection of Descartes data to value Zhongji’s

international freight in the underlying investigation concerning


                                   34
aluminum foil from China. See Jiangsu Zhongji Lamination Materials

Co. v. United States, __ CIT __, __, 96 F. Supp. 3d 1134, 1353 (2019).

Commerce’s determination cannot be supported by substantial evidence

when it has supplied no reasonable explanation from deviating from its

SV selection in the initial investigation.

     For these reasons, Commerce’s selection of the Maersk data to

value Zhongji’s international freight was unsupported by substantial

evidence and otherwise not in accordance with law because it failed to

provide a reasonable explanation for its determination. Further, even if

Commerce had provided such an explanation, its selection of the

Maersk data would not be supported by substantial evidence or

otherwise in accordance with law because the Descartes data represent

the best available information on the record to value Zhongji’s

international freight.

              ii. Commerce Wrongly Determined that the Maersk Data
                  Were the Best Available Information on the Record
                  Compared to the Xeneta Data Submitted by Zhongji

     In the alternative, Commerce’s selection of the Maersk data to

value Zhongji’s international freight was unsupported by substantial

evidence and otherwise not in accordance with law because the Xeneta


                                     35
data are the best available information on the record. See Zhongji

Rebuttal SV Cmts. at SVR-8 (Public Version), Appx12827-12846

(submitting Xeneta data on the record).

     In the Final Results, for the first-time time, Commerce considered

the Xeneta data as a potential source to value Zhongji’s international

freight. See Final I&D Mem. at Cmt. 1, Appx02487. Commerce found

“Maersk to be a superior SV source as compared to Xeneta” because of

its “public availability” and the alleged fact that “the Xeneta data can

reflect shipping data from China which is an impermissible source for

valuing SVs.” Id. (citing Letter on Behalf of Aluminum Association to

Dep’t of Commerce re: Pet’rs’ Rebuttal Br. at 32-37 (Public Version)

(Aug. 17, 2020), Appx25863-25868). Concerning the public availability

of the Xeneta data, Zhongji acknowledges that the Court previously

held in the appeal of the underlying AD investigation of aluminum foil

from China that the Xeneta data were not publicly available. See

Jiangsu Zhongji, __ CIT at __, 396 F. Supp. 3d at 1354. Commerce’s

analysis of the Xeneta data, however, has evolved since the Court

decided that case. In a recent countervailing duty investigation,

Commerce found that data obtained from pay for subscription services


                                    36
was public in nature because “any party {could} access the information

if they pay for the service.” Certain Glass Containers From the People’s

Republic of China: Final Affirmative Countervailing Duty

Determination, 85 Fed. Reg. 31,141 (Dep’t Commerce May 22, 2020) and

accompanying Issues and Dec. Mem. at Cmt. 9, pp. 44. Commerce held

that “{w}ith regard to whether Xeneta data is proprietary, we disagree.

Xeneta data is a pay for service subscription service, meaning any party

can access the information if they pay for the service. In this respect

Xeneta is not proprietary but public in nature.” Id. (citing to 19 CFR §

351.102(b)(21)(iii) as the definition of “publicly available”). Although

this investigation was a CVD proceeding, Commerce interpreted the

definition of “publicly available” under 19 CFR § 351.102(b)(21)(iii),

which is applicable to the dumping context. See 19 CFR §

351.102(b)(21)(iii) (“‘Factual information’ means: Publicly available

information submitted to value factors under § 351.408(c) or to measure

the adequacy of remuneration under § 351.511(a)(2).”). The Court has

also recently upheld Commerce’s determination upon remand to rely on

Xeneta data to calculate its SV for international freight instead of

Maersk data. Changzhou Trina Solar Energy Co. v. United States, No.


                                    37
18-00176, 2021 Ct. Intl. Trade LEXIS 99, at *9 (Aug. 10, 2021) (“Trina

II”). This Court is not bound by its prior holding in Jiangsu Zhongji,

and, therefore, should find the more recent interpretations of the

definition of publicly available information by Commerce to be

persuasive. Further, Commerce provided no support for its assertion

that the Xeneta data reflect shipping data from China and instead

merely referred to the Aluminum Association’s rebuttal brief. See Final

I&D Mem. at Cmt. 1, Appx02487. Again, this Court cannot affirm

Commerce’s best available information determination where it fails to

provide a reasoned explanation for its finding. Dorbest, 30 CIT at 1677,

462 F. Supp. 2d at 1269-70. In sum, the two flaws identified by

Commerce concerning the Xeneta data do not weigh in favor of rejecting

these data in favor of the Maersk data.

     By contrast, the Maersk data are fundamentally flawed because

these data constitute mere quotes that have not been finalized or

actually agreed upon between parties. See Letter on Behalf of

Petitioners to Commerce re: Petitioners' Preliminary Surrogate Value

Comments at SV-6 (Nov. 1, 2019) (Public Document), Appx28387,

Appx28415-28738 (“Rate information is an indication only and Maersk


                                   38
rates are subject to our terms and conditions.”). Such estimates do not

necessarily identify, or include all relevant charges, and do not reflect

consummated transactions. Id. By comparison, the Xeneta data consist

of “several hundred thousand rates per month.” Zhongji Rebuttal SV

Cmts. at Ex. SVR-8 (Public Version), Appx12828. Commerce failed to

explain how data that consists of mere price quotes could more

accurately reflect international freight costs, when the agency had data

consisting of actual values paid for international freight on the record.

Indeed, the Court has recently remanded Commerce’s reliance on

Maersk data where Commerce failed to explain why it found it

reasonable “to choose price quotes over broad data sets.” Changzhou

Trina Solar Energy Co. v. United States, __ CIT __, __, 492 F. Supp. 3d

1322, 1330 (2021) (“Trina I”); see also Trina II, No. 18-00176, 2021 Ct.

Intl. Trade LEXIS 99, at *9 (Aug. 10, 2021) (sustaining Commerce’s

remand redetermination to rely solely on Xeneta data over Maersk

data). This Court should find the reasoning in Trina I and II to be

persuasive because the facts in that care are directly analogous to this

action. Like in Trina I and Trina II, here, Commerce relied on mere

price quotes, the Maersk data, without providing an explanation for


                                    39
why actual costs do not represent the best available information to

value Zhongji’s international freight. By relying on mere quotations,

which do not represent the best available information the record to

value Zhongji’s international freight, Commerce failed to “establish{}

{Zhongji’s} antidumping margin{} as accurately as possible.” Zhejiang,

652 F.3d at 1341.

      In sum, Commerce’s determination to rely on Maersk data as its

SV for Zhongji’s international freight was unsupported by substantial

evidence and otherwise not in accordance with law because the Xeneta

dataset represent the best available information on the record. No

reasonable reading of the record can support the flaws that Commerce

identified in the Xeneta database where by comparison the Maersk data

are significantly distorted by representing mere price quotes.

II.   Commerce’s Decision to Not Grant Zhongji a Double Remedies
      Adjustment was Unsupported by Substantial Evidence and
      Otherwise Not in Accordance with Law

      The U.S. antidumping law unambiguously requires Commerce to

avoid the imposition of a double remedy when it imposes, at the same

time, countervailing duties and antidumping duties based on

Commerce’s non-market economy (“NME”) AD calculation methodology.

                                   40
See 19 U.S.C. § 1677f-1(f). In the Final Results, Commerce failed to

follow this statutory mandate by denying Zhongji a double remedies

adjustment where Zhongji established through record evidence that

there was both a subsidies-to-cost link and a cost-to-price link

concerning its purchase of primary aluminum, aluminum plate, and

electricity production inputs.

     Under 19 U.S.C. § 1677f-1(f), Commerce shall “reduce the

antidumping duty by the amount of the increase in the weighted

average dumping margin” resulting from a countervailable subsidy

program that “has been demonstrated to have reduced the average price

of imports of the class or kind of merchandise during the relevant

period.” 19 U.S.C. § 1677f-1(f)(1).

     In analyzing whether a respondent qualifies for a double remedies

adjustment, Commerce has established the following three-criteria test:

     1. whether a countervailable subsidy (other than an export
        subsidy) has been provided with respect to a class or kind
        of merchandise;
     2. whether such countervailable subsidy has been
        demonstrated to have reduced the average price of
        imports of the class or kind of merchandise during the
        relevant period; and




                                      41
     3. whether Commerce can reasonably estimate the extent to
        which that countervailable subsidy, in combination with
        the use of NV determined pursuant to section 773(c) of the
        Act, has increased the weighted-average dumping margin
        for the class or kind of merchandise.

See, e.g., Certain Fabricated Structural Steel From the People’s Republic

of China: Final Affirmative Determination of Sales at Less Than Fair

Value, 85 Fed. Reg. 5,376 (Dep’t of Commerce Jan. 30, 2020), and

accompanying Issues and Dec. Mem. at 10-11. Relevant to the second

criteria listed above, Commerce examines where the respondent can

demonstrate:

     1. a subsidies-to-cost link, i.e., a subsidy effect on the cost of
        manufacturing (COM) of the merchandise under
        consideration; and
     2. a cost-to-price link, i.e., respondent’s prices were
        dependent on changes in the COM.

Certain Quartz Surface Products From the People’s Republic of China:

Final Affirmative Determination of Sales at Less Than Fair Value, and

Final Affirmative Determination of Critical Circumstances, 84 Fed. Reg.

23,767 (Dep’t of Commerce May 23, 2019), and accompanying Issues

and Dec. Mem. at 12 (“Quartz I&D Mem.”).

     In the Final Results, Commerce denied Zhongji’s double remedies

adjustment for primary aluminum, aluminum plate, and electricity

                                     42
                                             NONCONFIDENTIAL DOCUMENT
                                      CONFIDENTIAL INFORMATION REMOVED



production inputs because it found that Zhongji established neither a

“subsidy-to-cost link” nor a “cost-to-price link.” Final I&D Mem. at

Cmt. 4, Appx02490. Commerce found that the evidence presented by

Zhongji was insufficient to show that the subsidy programs purportedly

received by Zhongji decreased the cost of its inputs during the period of

review but failed to offer any analysis in support of its conclusion that

Zhongji failed to demonstrate both a subsidies-to-cost link and cost-to-

price link. See Final I&D Mem. at Cmt. 4, Appx02490-02492. Further,

Commerce offered no analysis on the first and third criteria under 19

U.S.C. § 1677f-1(f)(1). Applying the test under 19 U.S.C. § 1677f-1(f)(1)

to the full record here, Zhongji has met all three criteria. In sum, in its

double remedies questionnaire response, Zhongji established that it

consumed inputs that Commerce has determined to have been

subsidized on the basis of less-than-adequate-remuneration (“LTAR”)

pricing: ingot (FOP name = ALINGOT), strip (FOP name =

ALUSTRIP), stock (FOP name = FLSTOCK) and electricity (FOP name

=ELECTRICITY. See Final Results, accompanying Analysis Mem. at

Attach. I (Public Version), Appx02505-02508. Further, Zhongji showed

that these lower input prices directly [         ] its COM of subject


                                    43
                                               NONCONFIDENTIAL DOCUMENT
                                        CONFIDENTIAL INFORMATION REMOVED



merchandise, which in turn [             ] its selling price of aluminum foil.

See Letter on Behalf of Zhongji to Dep’t of Commerce re: Double

Remedies Questionnaire Response at DR-6, DR-7 (Feb. 18, 2020)

(Business Proprietary Document) (“Double Remedies QR”), Appx16029-

16030.

         A. Zhongji Received Countervailable Subsidies Relating to its
            Purchases of Several Inputs

     Zhongji met the first element of the statutory test, whether “a

countervailable subsidy (other than an export subsidy . . . ) has been

provided with respect to a class or kind of merchandise.” 19 U.S.C. §

1677f-1(f)(1)(A). Zhongji reported that certain inputs it used in the

production of subject merchandise were simultaneously subject to

countervailable subsidies in the form of primary aluminum, aluminum

plate and/or sheet and strip and electricity provided for LTAR. See

Double Remedies QR at DR-6 (Public Version), Appx16029.           Zhongji

reproduces its reporting chart below:




                                    44
                    Does the
                    program impact
                                         Identify
                    your cost of
  Name of                                the
                    manufacturing,                    Cite to your
  subsidy                                specific
                    as reflected in                   accounting records
  program                                cost
                    your books and                    and attach
  under                                  category
                    records (Y/N)? If                 documentation.
  investigation                          or account
                    Y, complete the
                                         impacted
                    remaining
                    columns.

                                                      Cost of
  Provision of
                                           Raw        manufacturing
  Primary
                            Y             material    ledger and
  Aluminum for
                                           cost       manufacturing
  LTAR
                                                      overhead ledger
                                                      Cost of
  Provision of                                        manufacturing
                                          Energy
  Electricity for           Y                         ledger and
                                           cost
  LTAR                                                manufacturing
                                                      overhead ledger
  Provision of
  Aluminum                                            Cost of
  Plate and/or                             Raw        manufacturing
  Sheet and                 Y             material    ledger and
  Strip for                                cost       manufacturing
  LTAR                                                overhead ledger


Id.

      There is no doubt that Commerce determined that each of the

programs identified by Zhongji is countervailable. See Certain

Aluminum Foil From the People's Republic of China: Preliminary


                                    45
Results of the Countervailing Duty Administrative Review and

Rescission of Review, in Part; 2017-2018, 85 Fed. Reg. 38,861 (Dep’t of

Commerce June 29, 2020), and accompanying Dec. Mem. at 39-43

(“CVD Dec. Mem.”). In addition, Zhongji submitted its CVD

questionnaire response from the concurrent CVD administrative review

and Commerce found that Zhongji received benefits from each of these

programs. See Double Remedies QR at Ex. DR-3 (Business Proprietary

Document), Appx16039-16048. The record, therefore, demonstrates

that Zhongji has satisfied the first element under 19 U.S.C. § 1677f-

1(f)(1)(A) that “a countervailable subsidy (other than an export subsidy)

has been provided with respect to a class or kind of merchandise.” In

the Final Results, Commerce failed to provide any specific analysis of

this element, but given the clear factual record, the only reasonable

reading of the evidence is that a countervailable subsidy was provided

to Zhongji with respect to primary aluminum, aluminum plate and/or

sheet and strip and electricity. 2




2 If Commerce’s stated position is that Zhongji did not benefit from
countervailable subsidies related to these inputs then Commerce should
revoke the affirmative CVD findings it has made with respect to those
inputs.
                                     46
        B. The Record Shows that Average Import Prices Declined
           During the Period of Review

     As listed above, the second statutory element to qualify for double

remedies adjustment is whether “such countervailable subsidy has been

demonstrated to have reduced the average price of imports of the class

or kind of merchandise during the relevant period.” 19 U.S.C. § 1677f-

1(f)(1)(B). To establish this element, Commerce looks for a subsidies-to-

cost link (i.e., subsidy effect on the COM of the subject merchandise)

and a cost-to-price link (i.e., a showing that respondent’s selling prices

were affected by the lower COM). See Final I&D Mem. at Cmt. 4,

Appx02490-02492. In the Final Results, as discussed below, Commerce

unreasonably determined that Zhongji “failed to establish either a

‘subsidy-to-cost link’ or a ‘cost-to-price link’.” Id., Appx02490.

               i. Input Pricing Had a Direct Impact on Zhongji’s COM

     Contrary to Commerce’s finding that “Zhongji has not

demonstrated that the programs discussed in its double remedies

response have led to a decrease in COM,” Final I&D Mem. at Cmt. 4,

Appx02491, Zhongji precisely demonstrated how the pricing of each

direct input was incorporated directly into Zhongji’s COM ledgers, and

further showed that Zhongji’s input prices and its COM both trended
                                     47
                                               NONCONFIDENTIAL DOCUMENT
                                        CONFIDENTIAL INFORMATION REMOVED



down during the period of review. See Double Remedies QR at DR-2,

Ex. DR-4.1 (Business Proprietary Document), Appx16025, Appx16049-

16050.

      Fundamentally, Commerce failed to recognize how Zhongji’s

subsidized input prices led to lower costs in its particular production

process. Importantly, the majority of Zhongji’s COM of the subject

merchandise is derived from foil stock; the record demonstrates that the

cost of foil stock is [   ] percent of the cost of materials to manufacture

finished goods and [      ] percent of the total cost of production for the

subject merchandise. See id. at DR-2, Appx16025. Zhongji explained to

Commerce multiple times on the record that the price of foil stock is

lowered by subsidies on other aluminum materials (i.e., primary

aluminum, and aluminum plate and/or sheet and strip). See id. at DR-6

(Public Version), Appx16029. Specifically, two of Zhongji’s affiliated foil

stocks suppliers, Jiangsu Huafeng Aluminum Industry Co., Ltd.

(“Huafeng”) and Anhui Maximum Aluminum Industries Company

(“Maximum”), both produce foil stock, which is subject to the subsidy on

primary aluminum and aluminum strip. Further, both Huafeng’s and

Maximum’s aluminum inputs account for the majority of their


                                      48
                                                NONCONFIDENTIAL DOCUMENT
                                         CONFIDENTIAL INFORMATION REMOVED



production costs. At Huafeng, aluminum strip was [                ] percent 3 of

the COM in the [                       ] and aluminum ingot and scrap

were [          ] percent 4 of the COM in the [                          ]. See

id. at Ex. DR-5.1, Appx16055-16057. At Maximum, aluminum strip

costs, less the scrap generated, was [            ] percent 5 of the COM in the

[                          ] and [      ] percent 6 of the COM at the [

                    ]. See id. at Ex. DR-6, Appx16063-16066. Aluminum

ingot and aluminum scrap, less aluminum ash, accounted for [                   ]

percent 7 of the COM at the casting workshop. See id. In sum, Zhongji

purportedly benefited from the subsidy programs on primary aluminum

and aluminum strip and sheets because the cost these metal inputs




3   [
                            ]. See id. at Ex. DR-5.1, Appx16055-16057.
4           [
                                                                  ]. See id.
5   [
                                                              ]. See id. at Ex.
DR-6, Appx16063-16066.
6[
                                                            ]. See id.
7       [

                      ]. See id.
                                       49
                                              NONCONFIDENTIAL DOCUMENT
                                       CONFIDENTIAL INFORMATION REMOVED



make up over [      ] of the cost of foil stock and foil stock makes up [    ]

percent of the total cost of production for the subject merchandise.

     Given that the aluminum ingot, strip and stock constitute such a

significant proportion of the COM of subject merchandise, any decrease

in pricing of aluminum inputs would quite naturally cause a decrease in

the COM. To demonstrate how costs on electricity affects its COM,

Zhongji submitted subledgers demonstrating how its electricity expense

ties back to its overall COM. Specifically, electricity expenses are

captured in the [                         ] of Jiangsu Zhongji and Huafeng.

See id. at Exs. DR-4.2, DR-5.2, Appx16051-16054, Appx16058-16062.

Maximum accounts for electricity expenses in its [          ] account. See

id. at Ex. DR-6, Appx16063-16066.

     Despite the above-described evidence, Commerce found in the

Final Results that “Zhongji has not demonstrated that the programs

discussed in its double remedies response have led to a decrease in

COM.” Final I&D Mem. at Cmt. 4, Appx02491. Commerce erroneously

determined that:




                                     50
     Zhongji’s demonstration of its system for tracking {} primary
     aluminum, aluminum plate, and electricity in its accounting
     records merely establishes how Zhongji tracks its usage of
     these three consumption inputs. This accounting
     information, however, fails to establish a link between the
     subsidies received by Zhongji, the COM of the subject
     merchandise, and the price of the merchandise.

Id., Appx02491-02492. To the contrary, the record establishes that

Zhongji’s purchases of aluminum ingot, aluminum sheet (including

aluminum strip and foil stock) and electricity are lower because of the

LTAR subsidies that Commerce has countervailed. Notably, however,

because of the nature of the aluminum and electricity subsidies, Zhongji

does not receive a lump sum payment identified as a subsidy because

these “subsides” are not recognized as such in China and, accordingly,

are not reflected in Zhongji’s financial statements. Instead, these

“subsidies” are designated as such by Commerce pursuant to its CVD

methodology because the suppliers are state owned or operated. See

CVD Dec. Mem. at 40. Zhongji cannot, therefore, point to a specific line

item in its accounting records that reflects subsidies provided on its

aluminum and electricity inputs. Commerce does not require such a

linkage before imposing countervailing duties. Instead, according to

Commerce’s own CVD methodology, the subsidy is subsumed in the


                                    51
prices of the LTAR inputs. A subsidies-to-cost linkage is established

automatically when the respondent purchases a LTAR input and

confirms how that input is part of its COM. In fact, no further evidence

of receipt of subsidy, beyond purchasing the input, could ever be shown

when Commerce’s financial contribution determination is based on U.S.

CVD law and not based on a subsidy designation in China. Commerce

requires a linkage from Zhongji that it does not require of itself before

imposing countervailing duties.

     In fact, Commerce has previously found information that is

identical to what Zhongji provided on the record here to be sufficient to

qualify for a double remedies adjustment. For instance, in its

investigation of quartz surface products from China investigation,

Commerce found a subsidies-to-cost link based on the following:

     With respect to the subsidies-to-cost link, in its double
     remedies questionnaire response, Yixin Stone reported that
     it consumed electricity, quartz, and polyester resin in the
     production of subject merchandise. Yixin Stone provided
     information indicating that the subsidy programs affected its
     COM. Specifically, Yixin Stone stated that it identifies and
     monitors the cost fluctuations of these raw materials. Thus,
     Commerce concluded that Yixin Stone established a
     subsidies-to-cost link because subsidies for the provision of
     electricity, quartz, and polyester resin for LTAR impact their
     costs for producing subject merchandise.

                                    52
                                             NONCONFIDENTIAL DOCUMENT
                                      CONFIDENTIAL INFORMATION REMOVED




Quartz I&D Mem. at 12 (citations omitted); see also Certain Corrosion

Inhibitors From the People’s Republic of China: Final

Affirmative Determination of Sales at Less Than Fair Value, 86 Fed.

Reg. 7,532 (Dep’t of Commerce Jan. 29, 2021), accompanying Mem. on

Final Double Remedy Calc. at 2 (Commerce found subsidies-to-cost link

established because respondents “provided information indicating that

the subsidy programs affected their COM” and stated that they identify

and monitor the cost fluctuations of these raw materials.). Here,

Zhongji has demonstrated the same and more. First, Zhongji reported

that it consumes the identified inputs and the LTAR items flow directly

into its COM. See Double Remedies QR at DR-6 (Public Version),

Appx16029. Second, Zhongji reported that the subsidy programs

affected its COM. See id. at DR-2, Appx16025. Third, Zhongji stated

that it monitors and identifies cost fluctuations of these raw materials.

Moreover, Zhongji has reinforced the subsidies-to-cost link by showing

that its aluminum inputs constitute a significant portion of the subject

merchandise COM through its cost ledgers. See id. at Ex. DR-4.1

(Business Proprietary Document), Appx16049-16050 (showing that the

cost of foil stock is [   ] percent of the cost of materials used to

                                    53
                                              NONCONFIDENTIAL DOCUMENT
                                       CONFIDENTIAL INFORMATION REMOVED



manufacture finished goods and [       ] percent of the total cost of

producing the subject merchandise). Thus, any change in price of these

inputs would be directly reflected in the COM of subject merchandise.

     Commerce tried to distinguish the quartz surface investigation

with the instant review by stating in conclusory fashion that in the

quartz surface case, the respondent established:

     1) a subsidies-to-cost link by demonstrating that subsidies
     received for LTAR impacted the cost for producing subject
     merchandise; and
     2) a cost-to-price link by demonstrating that it directly
     adjusted the sales price of subject merchandise when the
     raw material costs changed substantially.

Final I&D Mem. at Cmt. 4, Appx02491. Without distinguishing

Zhongji’s facts from the quartz surface case, Commerce simply

concluded that “Zhongji has failed to establish that the prices for the

inputs in question established a monthly decline, or in COM, and thus

failed to establish a subsidies-to-cost link,” id., when in fact, Zhongji did

demonstrate a decline in both inputs and COM as detailed above. The

substantial evidence standard requires that “the path of Commerce’s

decision must be reasonably discernable.” NMB Singapore, 557 F.3d at

1319. Here, Commerce provided no reasoning to allow parties to

discern the path of its decision to treat this case differently from the

                                     54
quartz surface case. Further, Commerce’s decision here is arbitrary

because it treated similar situation differently “without adequate

explanation and factual support on the record.” Thai Plastic Bags

Indus. Co., Ltd. v. United States, __ CIT __, __, 949 F. Supp. 2d 1298,

1302 (2013); see also Transactive Corp. v. United States, 91 F.3d 232,

237 (D.C. Cir. 1996).

     Commerce, instead, relied on its finding in the wooden cabinets

and vanities case, but that case is factually distinguishable. See Final

I&D Mem. at Cmt. 4, Appx02491. There, the mandatory respondent

“only provided charts with the monthly prices of electricity and

plywood” and failed to provide documents “such as company accounting

records, to demonstrate a connection between subsidies received and

COM.” Wooden Cabinets and Vanities and Components Thereof from

the People’s Republic of China: Preliminary Affirmative Determination

of Sales at Less Than Fair Value, Postponement of Final Determination

and Extension of Provisional Measures, 84 Fed. Reg. 54,106 (Dep’t of

Commerce Oct. 9, 2019), and accompanying Dec. Mem. at 48 (“Vanities

Dec. Mem.”). Here, unlike the respondent in the wooden cabinets and

vanities investigation, Zhongji provided company accounting records,


                                   55
i.e., cost of production ledgers and overhead ledgers, demonstrating that

its cost to procure LTAR inputs flows directly to the relevant COM

subledgers in its accounting system. See, e.g., Double Remedies QR at

Exs. DR-4.1-DR-6 (Business Proprietary Document), Appx16049-16066.

     Commerce also erroneously found that “Zhongji has offered no

convincing explanation of how quoted LME prices for primary

aluminum ingot establish a monthly decline in the prices of aluminum

jumbo rolls which comprise Zhongji’s aluminum inputs and a distinctly

different production input than primary aluminum ingot.” Commerce

wrongly summarized Zhongji’s inputs as “jumbo rolls” when in fact

Zhongji consumed ingot (FOP name = ALINGOT), strip (FOP name =

ALUSTRIP), stock (FOP name = FLSTOCK), and electricity (FOP name

=ELECTRICITY, all of which relate to inputs for which Commerce has

applied LTAR subsidy findings. See Final Results, accompanying

Analysis Mem. at Attach. I (Public Version), Appx02505-02508.

Moreover, through its COM ledgers and description of the subject

merchandise’s production process, Zhongji has demonstrated the

significant effect of the costs of aluminum ingot, sheet and foil stock on




                                    56
the COM of the subject merchandise. See Double Remedies QR at DR-2

(Public Version), Appx16025.

     In sum, Zhongji demonstrated a strong subsidies-to-cost link in

which the cost of its LTAR inputs made up such a significant portion of

its COM that it is inconceivable that subsides on these inputs would not

lower its COM. See Double Remedies QR at DR-2, DR-7, Appx16025,

Appx16030. If Commerce found Zhongji’s information deficient, it

should have informed Zhongji and given Zhongji the opportunity to

remedy any deficiency, but it did not. See 19 U.S.C. § 1677m(d).

Commerce’s determination that Zhongji did not establish a subsidies-to-

cost link is, therefore, unsupported by substantial evidence and

otherwise not in accordance with law.

             ii. Zhongji’s Lower COM Resulted in Lower Selling Prices
                 of Subject Merchandise

     In the Final Results, Commerce stated that a “ ‘cost-to-price link’

occurs where a change in the COM results in a change to the prices

charged to the customer,” and “{h}ere, Zhongji has not demonstrated

that the programs discussed in its double remedies response have led to

a decrease in COM or that any such decrease (if it had occurred) would

have resulted in a change in prices charged to the customer.” Final
                                   57
I&D Mem. at Cmt. 4, Appx02491. Commerce, however, offered no

analysis aside from a conclusory statement that “Zhongji failed to

establish a ‘cost-to-price link,’ as set forth in Section 777A(f) of the Act.”

Id. Commerce completely failed to examine the connection between

changes in COM and changes in exporting price of the subject

merchandise (i.e., cost-to-price link), as detailed below.

      In sum, in its double remedies questionnaire response, Zhongji

directly responded to Commerce’s requests for information regarding

internal processes for price setting, i.e., how prices are set, how price

changes are realized and how the COM is incorporated directly into

pricing. See Double Remedies QR at DR-1-DR-4 (Public Version),

Appx16024-16027. Commerce, however, failed to discuss this relevant

information on the record relating to a cost-to-price linkage. Final I&D

Mem. at Cmt. 4, Appx02491-02492. Commerce must take into account

not only the information that supports the agency’s decision but also

whatever in the “record fairly detracts from its weight.” Nippon, 458

F.3d at 1351 (quoting Universal Camera Corp., 340 U.S. at 477-78).

Here, if Commerce actually engaged with the record, including the facts

that detract from its determination, the only reasonable reading of the


                                      58
record concerning Zhongji’s price-setting structure is that Zhongji has

established a “cost-to-price” link as set forth below.

     First, Zhongji provided that “{w}hen setting and changing the

prices of exports to the United States, the primary factor that Zhongji

HK considers is the overall cost of manufacturing, including the costs of

the main inputs such as foil stock, aluminum strip, aluminum ingot,

and the cost of electricity, labor, overheads etc.” Double Remedies QR

at DR-2 (Public Version), Appx16025. Aluminum pricing generally

consists of two components: (1) a conversion premium, negotiated and

agreed by the parties and (2) the price of the metal component that is

based on the LME ingot price. See id. at DR-1-DR-2, Appx16024-16025.

The pricing methodology, i.e., conversion premium plus aluminum ingot

price, is widely used in the aluminum processing industry; thus,

aluminum strip and foil stock are also priced in the same manner when

Zhongji’s purchases them as inputs. Under this pricing structure, the

price fluctuation in ingot is automatically translated to the prices of

aluminum strip, foil stock and foil. The changes in the export prices of

subject merchandise are, therefore, largely driven by fluctuations of the

aluminum input cost during the relevant time period. See id. at DR-2,


                                     59
                                            NONCONFIDENTIAL DOCUMENT
                                     CONFIDENTIAL INFORMATION REMOVED



Appx16025.

     Second, in terms of the price-setting process, Zhongji reported that

the head of the sales department “monitors the LME ingot price and

checks with the purchase manager and financial manager regarding the

cost of the domestic purchase prices of foil stock, aluminum strip,

aluminum ingot, electricity and other elements of the cost of

manufacturing periodically to consider the prices quoted to the

customers.” Id. at DR-3, Appx16026. Through this mechanism,

Zhongji’s COM flows directly into its pricing for subject merchandise

because the head of sales department adjusts Zhongji’s quoted price to

its customers based on fluctuations in the cost of aluminum inputs and

electricity. See id. at Ex. DR-1, Appx16035-16036 (showing that exports

of subject merchandise [

         ] during the period of review in tandem with [           ] in

input purchases).

      Commerce cites to the investigation of Wooden Cabinets and

Vanities, see Final I&D Mem. at Cmt. 4, Appx02491, but in that case,

Commerce also did not conduct any analysis on the cost-to-price link.

Commerce only provided a conclusion that the respondent “failed to


                                   60
identify a cost-to-price linkage, as no price fluctuations were shown to

result from a change in cost during the relevant period.” Vanities Dec.

Mem. at 48-49. Here, if Commerce is looking for the correlation

between price fluctuation and change in costs to establish the cost-to-

price link, Zhongji has shown this correlation. Zhongji has shown both

(1) how the COM is directly incorporated into its pricing (in the metal

cost component for example) and (2) that those changes were realized in

the pricing of subject merchandise during the period of review. See

Double Remedies QR at DR-1-DR-4 (discussing pricing adjustments)

(Public Version), Appx16024-16027.

     In the quartz surface products from China investigation,

Commerce found a cost-to-price link on the basis that:

     Yixin Stone stated that it adjust{s} the sales price of the
     subject quartz surface products when the raw material costs
     change substantially. In addition, Yixin Stone reported that
     its accounting department reports significant cost changes to
     management and that management, in turn, considers the
     price changes and then instructs the sales department to
     conduct market research and price negotiations with the
     U.S. customers.

Quartz I&D Mem. at 12 (citations omitted). Here, Zhongji similarly

sets prices based on consultations between the head of the purchase


                                    61
department, the financial manager and the head of the sales

department. See Double Remedies QR at DR-3 (Business Proprietary

Document), Appx16026. Zhongji monitors raw material costs and the

COM more broadly to renegotiate pricing with its customers where

necessary. See id. In fact, the specific pricing mechanism in the

aluminum industry dictates that pricing is adjusted on a monthly basis.

See id. at DR-10, Appx16033. Although Zhongji has provided identical

information that Commerce found to be sufficient to establish a cost-to-

price link in the quartz surface products case, Commerce arbitrarily

treated Zhongji differently here. See Transactive Corp., 91 F.3d at 237

(“{A}n agency action is arbitrary when the agency offered insufficient

reasons for treating similar situations differently.”).

     Again, if Commerce questioned Zhongji’s response or found

information that it submitted deficient, it should have informed Zhongji

and given Zhongji the opportunity to remedy any deficiency, but it

failed to do so. See 19 U.S.C. § 1677m(d). For the foregoing reasons,

the record demonstrates that Zhongji has proven a subsidies-to-cost link

and a cost-to-price link, and Commerce’s finding that Zhongji failed to




                                     62
adduce sufficient evidence establishing these linkages was unsupported

by substantial evidence and otherwise not in accordance with the law.

         C. Commerce Can Reasonably Estimate the Extent to Which
            Zhongji’s Dumping Margin Has Increased

      The third element of Commerce’s double remedies statutory test is

whether Commerce “can reasonably estimate the extent to which the

countervailable subsidy . . . , in combination with the use of {normal

value} determined pursuant to {section 773(c) of the Act}, has increased

the weighted-average dumping margin for the class or kind of

merchandise.” 19 U.S.C. § 1677f-1(f)(1)(C). Based on its past practice

and the record here, Commerce can reasonably estimate the amount by

which Zhongji’s dumping margin has increased by the subsidy programs

identified.

      The quartz surface products from China investigation again

provided Commerce with a well-reasoned example, where Commerce

“applied a documented ratio of cost-price changes for the relevant

manufacturing sector as a whole, which is based on data provided by

Bloomberg, as the estimate of the extent of subsidy pass-through.”

Quartz I&D Mem. at 12. Where the examined company is also the

mandatory respondent in the concurrent CVD proceeding, Commerce

                                    63
                                             NONCONFIDENTIAL DOCUMENT
                                      CONFIDENTIAL INFORMATION REMOVED



relied on the “calculated subsidy rates for electricity, quartz, and

polyester resin for LTAR, multiplied by the pass-through rate obtained

from Bloomberg, in order to obtain the amount of subsidy passed

through and deducted from the calculated AD margin.” Id. at 13. Here,

Commerce could have used this same methodology to calculate any

adjustment for Zhongji but failed to do so in the Final Results. Zhongji

provided the following chart in its double remedies questionnaire

response indicating the percentage of its COM accounted for by each

raw material at issue here:

Production    Input cost percentage           Conversion cost percentage
Stage
Aluminum foil Cost of foil stock, [ ]%        Conversion cost from foil
                                              stock to aluminum foil,
                                              [   ]%
Foil stock        Cost of aluminum strip,     Conversion cost from
                  [   ]%                      aluminum strip to foil
                                              stock, [ ]%
Aluminum          Cost of aluminum ingot,     Conversion cost from
strip             [   ]%                      aluminum ingot to
                                              aluminum strip, [    ]%

Double Remedies QR at DR-2 (Business Proprietary Document),

Appx16025. The input cost percentage column indicates the aluminum

component of the cost of production at each stage and is an accurate

pass-through factor for Commerce’s calculation with respect to Zhongji’s


                                    64
aluminum products. Electricity costs are included in the conversion

cost percentage. See id. at DR-8, Appx16031. Using this record

information in conjunction with its past practice, Commerce could have

accurately calculated the reduction in Zhongji’s dumping margin.

     Overall, Commerce failed to explain why it acted inconsistently

from its earlier decision with similar facts. See Quartz I&D Mem. at 10-

13. The Court will only uphold Commerce’s determination where

Commerce “reasonably tie{s} the determination under review to the

governing statutory standard and to the record evidence by indicating

what statutory interpretations the agency is adopting and what facts

the agency is finding.” CP Kelco U.S. Inc. v. United States, 949 F.3d

1348, 1356 (Fed. Cir. 2020) (quoting Bowman Transp., Inc. v. Arkansas-

Best Freight Sys., Inc., 419 U.S. 281, 286 (1974)). In the Final Results,

Commerce barely discusses the reasoning behind its findings, or any of

the significant evidence submitted by Zhongji in its double remedies

questionnaire response, or the special considerations raised by the

nature of the aluminum industry. As a result, Commerce failed to meet

its burden to examine the record fully and explain its decisions. See




                                    65
Nippon, 458 F.3d at 1351 (quoting Universal Camera Corp., 340 U.S. at

477-78).

       In sum, Commerce’s denial of Zhongji’s double remedies

adjustment was unsupported by substantial evidence and otherwise not

in accordance with the law because Zhongji has demonstrated all

statutory elements under 19 U.S.C. § 1677f-1(f)(1)(B) to receive such

adjustment. This Court, therefore, must remand this issue back to

Commerce with instructions to apply the double remedies adjustment

and recalculate Zhongji’s antidumping margin based on such an

adjustment.

III.   Commerce’s Refusal to Capture Zhongji’s Re-Invoiced Sales in its
       Liquidation Instructions Was Unsupported by Substantial
       Evidence and Otherwise not in Accordance with Law
       Commerce has an overarching obligation to enforce the AD law by

imposing duties as a remedial measure, and its liquidation instructions

are meant for CBP to accurately assess relevant entries to avoid

overcollection of punitive duties. In the Final Results, Commerce

refused to modify its default language in Zhongji’s liquidation

instruction to capture certain re-invoiced sales, which will lead to the




                                    66
                                             NONCONFIDENTIAL DOCUMENT
                                      CONFIDENTIAL INFORMATION REMOVED



erroneous liquidation of certain Zhongji shipments at the China-wide

rate.

        In the Final Results, Commerce determined that it does not

intend to modify its standard liquidation instruction language for

Zhongji to insert “resold” before “imported by or sold to” in paragraph 1

once it issues liquidation instructions for Zhongji. See Final I&D Mem.

at Cmt. 3, Appx02488-02489. This determination runs contrary to the

factual record. Specifically, Zhongji established that some of its

customers re-invoice sales of subject merchandise prior to importation.

See Letter on Behalf of Zhongji to Dep’t of Commerce re: Pre-

Preliminary Results Comments on Liquidation Instructions Reseller

Issue (Apr. 2, 2020) (Public Version), Appx 24809-24816. As a result of

this sales arrangement, in certain instances, a different importer of

record would appear on the entry documents than Zhongji’s initial

customer. Zhongji clarified that the record confirms these sales

arrangements. See id. For example, in the case of certain sales to [

                            ], the importer of record was another entity,

because [                             ] reinvoiced Zhongji’s foil prior to

importation. See Zhongji Case Br. at 3 (Business Proprietary


                                    67
                                             NONCONFIDENTIAL DOCUMENT
                                      CONFIDENTIAL INFORMATION REMOVED



Document), Appx25782; see also Letter on Behalf of Zhongji to Dep’t of

Commerce re: Section A Questionnaire Response at Ex. A-6 (Sept. 12,

2019) (Business Proprietary Document), Appx09099-09107 (showing

that Zhongji’s sale to [

                               ] and the importer of record was not

[                           ] but, rather, [           ] customer, [

             ]). The same occurs with some other customers, such as [

            ]. See Zhongji Case Br. at 3 (Business Proprietary

Document), Appx25782. Commerce’s standard language, therefore,

would only cover entries that are “imported by or sold to” firms, as

indicated on the commercial invoice or CBP documentation, which will

result in Zhongji’s entries that are re-sold prior to importation being

subject to the China-wide rate of 105 percent, instead of Zhongji’s rate

of 23.62 percent, as modified for each of Zhongji’s specific customers.

      Commerce rejected Zhongji’s request to modify its standard

liquidation sales, finding unpersuasive:

      Zhongji’s contention that liquidation by entered value would
      result in an “erroneous” assessment of the Zhongji entries at
      issue, as we have based our calculation of entered value
      (which serves as the importer-specific basis over which we
      will liquidate Zhongji’s entries) on the data that Zhongji
      provided in its U.S. sales listing.

                                    68
Final I&D Mem. at Cmt.3, Appx02489. Commerce misunderstood or

actively dodged Zhongji’s argument. Zhongji was not claiming that

Commerce’s margin calculation is incorrectly calculated based on the

values by which Zhongji sold to each customer but rather that when

Commerce issues its liquidation instructions, the Zhongji’s sales subject

to the re-sale arrangement described above would not be assessed

duties commensurate with Zhongji’s review-specific rate (i.e. at 105

percent instead of the customer-specific percentage). See id.

Specifically, where Zhongji made a U.S. sale to a customer with

knowledge that the goods are destined for the United States, but where

Zhongji’s direct customer then reinvoiced the product prior to

importation, the importer of record would be different from Zhongji’s

initial customer as identified in its sales database. See Letter on Behalf

of Zhongji to Dep’t of Commerce re: Section C Questionnaire Response

at Ex. C-1 (Sept. 30, 2019) (Business Proprietary Document),

Appx09862-09870 (showing that Zhongji reported its customers in the

fields CUSCODU and CUSNAMU where Zhongji made sales with

knowledge that the goods were destined for the United States).

Commerce uses those customer names as proxies for the importer of

                                   69
record. For sales made where the re-seller importer does not appear in

Zhongji’s customer database, Commerce’s default instruction language

would cause these sales, which were analyzed for purposes of importer-

specific assessment rates, to effectively drop out of the administrative

review and liquidate at the China-Wide rate when they were rightfully

eligible for Zhongji’s calculated rate. Commerce’s default liquidation

language, thus, will result in an inaccurate, punitive assessment of

duties and frustrate the purpose of the review.

     As the Court of Appeals for the Federal Circuit (“Federal Circuit”)

has repeated time and again, AD laws are “remedial not punitive.”

NTN Bearing Corp. v. United States, 74 F.3d 1204, 1208 (Fed. Cir.

1995) (citing Chaparral Steel Co. v. United States, 901 F.2d 1097, 1103-

1104 (Fed. Cir. 1990)) (emphasis added). The function of AD law is to

“reduc{e} or eliminat{e} discrepancies in pricing between the U.S. and

foreign markets.” U.S. Steel Group v. United States, 25 CIT 1293,1298,

177 F. Supp. 2d 1325, 1330 (2001); see also C.J. Tower & Sons v. United

States, 21 C.C.P.A. 417, 427, 71 F.2d 438 (1934) (stating that the

statute’s object is “to impose not a penalty, but an amount of duty

sufficient to equalize competitive conditions between the exporter and


                                    70
American industries affected”) (emphasis added). Also, “{t}he purpose

of the {AD} law, as its name implies, is to discourage the practice of

selling in the United States at {Less-Than-Fair-Value (“LTFV”)} by the

imposition of appropriately increased duties.” Melamine Chems., Inc. v.

United States, 732 F.2d 924, 933 (Fed. Cir. 1984) (emphasis added).

Consistent with these obligations, Commerce was obliged to tailor its

liquidation instructions to Zhongji’s selling patterns in order to ensure

that the duties imposed are “appropriately increased” to equalize

market conditions and not be punitive in nature. “{I}f Commerce{’s}

instructions are inaccurate or incorrect, Customs will liquidate the

entries according to the improper instructions and the determination

will not be the basis for the assessment of duties.” Shinyei Corp. of Am.

v. United States, 355 F.3d 1297, 1306 (Fed. Cir. 2004). Commerce’s

failure to correct its default language was unsupported by substantial

evidence and otherwise not in accordance with law.

     Commerce’s default language in its liquidations instructions

frustrates the underlying purpose of the AD statutory scheme by

subjecting Zhongji’s “re-invoiced sales” to excessive duties at the China-

Wide rate, which turns a statutorily remedial measure (i.e., the


                                    71
assessment of antidumping duties) into a punitive one. In NTN

Bearing, the Federal Circuit remanded Commerce’s decision to correct a

clerical error in the respondent’s submission: a transcribing error that

resulted in inclusion of four Canadian sales in the U.S. sales database.

See 74 F.3d at 1208-09. The court ordered the remand because such

modification would neither “have required beginning anew nor have

delayed making the final determination,” but without correcting this

error would “result{} in the imposition of many millions of dollars in

duties not justified under the statute.” Id. at 1208. Similarly, here,

Zhongji proposed a simple fix to Commerce’s liquidation instructions,

that would not have required Commerce to begin this proceeding anew

nor causing any delays in the administrative review given that

Commerce has not yet issued liquidation instructions for Zhongji.

Zhongji’s proposed modification will align Commerce’s assessment

instructions with how Zhongji reported its U.S. sales, and how

Commerce normally would calculate customer-specific dumping

margins if Zhongji’s customer and the importer of record were the same

entity. Most importantly, adding the phrase “resold” to the liquidation

instructions is consistent with Commerce’s statutory obligation to


                                    72
impose an “appropriate” amount of remedial duties and avoid

overcollection of many millions dollars of punitive duties. See id. at

1208 (noting that the purpose of antidumping laws is “remedial not

punitive”); see also Melamine Chems., 732 F.2d at 933 (“The purpose of

the antidumping law, . . . is to discourage the practice of selling in the

United States at LTFV by the imposition of appropriately increased

duties.”) (emphasis added). By refusing to modify its default liquidation

instructions, Commerce will effectively subject Zhongji’s re-invoiced

transactions to a punitive duty rate (i.e. China-wide rate at 105 percent)

instead of the a remedial one (i.e., Zhongji’s overall rate at 23.62

percent as tailored to Zhongji’s specific customers). Final Results, 86

Fed. Reg. at 11,500, Appx03640. Commerce’s decision, therefore, was

unsupported by substantial evidence and otherwise not in accordance

with the law given that its customs instructions, once issued, will lead

to the inaccurate liquidation of certain entries of Zhongji’s customers at

a punitive rate, which is contrary to Commerce’s obligation to enforce

the antidumping law as remedial measure and avoid over-collection of

punitive duties.




                                     73
     In sum, this Court must remand this issue back to Commerce with

instructions to modify its liquidation instructions once they are issued,

to include the phrase “resold or imported” in paragraph 1 before the list

of importers, to capture Zhongji’s sales where its merchandise was

subsequently re-invoiced prior to being sold into the United States.

                            CONCLUSION

     For the foregoing reasons, Zhongji requests that the Court grant

its Motion for Judgment on the Agency Record because the Final

Results were unsupported by substantial record evidence or unlawful.

To remedy these errors, Zhongji requests that the Court remand the

Final Results to Commerce for a determination in accordance with the

points of law discussed above.



                                         Respectfully submitted,


     Dated: September 9, 2021            /s/ Jeffrey S. Grimson
                                         Jeffrey S. Grimson
                                         Sarah M. Wyss
                                         Bryan P. Cenko
                                         Wenhui “Flora” Ji
                                         Counsel to Zhongji




                                    74
                  CERTIFICATE OF COMPLIANCE

     As required by Paragraph 2 of the Standard Chambers Procedures

of the Court of International Trade, I, Jeffrey S. Grimson, hereby certify

that this brief complies with the word limitations set forth in Paragraph

2(B) of the Standard Chamber Procedures. Excluding the table of

contents, table of authorities, signature block and any certificates of

counsel, the word count for this brief is 13,985 words.



Dated: September 9, 2021                /s/ Jeffrey S. Grimson
                                        Jeffrey S. Grimson
                                        Mowry & Grimson, PLLC
                                        5335 Wisconsin Avenue, NW,
                                        Suite 810
                                        Washington, D.C. 20015
                                        202-688-3610
                                        trade@mowrygrimson.com
                                        Counsel to Zhongji
